
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 6
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mrs. Emerson
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to voluntary school prayer.
	
	
		That the following article is hereby
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution if ratified by
			 the legislatures of at least three-fourths of the several States within seven
			 years from the date of its proposal to the States by the Congress:
			
				
			 —
					Nothing in this Constitution shall be
				construed to prohibit individual or group prayer in public schools or other
				public institutions. No person shall be required by the United States or by any
				State to participate in prayer. Neither the United States nor any State shall
				prescribe the content of any such
				prayer.
					.
		
